Citation Nr: 0938766	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  07-38 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the appellant may be recognized as the Veteran's 
surviving spouse for Department of Veterans Affairs (VA) 
purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from April 1967 to April 1973, January 1980 to November 1981, 
and from May 1983 to August 1994.  Service in the Republic of 
Vietnam is indicated by the evidence of record.  The 
appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which granted service connection for the 
cause of the Veteran's death and established basic 
eligibility to Dependent's Educational Assistance but denied 
the appellant's claim for dependency and indemnity 
compensation (DIC) and death pension benefits. 

In September 2009, the appellant testified at a personal 
hearing, conducted via videoconferencing equipment, which was 
chaired by the undersigned Veterans Law Judge (VLJ).  A 
transcript of this hearing has been associated with the 
Veteran's VA claims folder.


FINDINGS OF FACT

1.  The Veteran and the appellant were married on May [redacted], 
2005.

2.  The Veteran died on October [redacted], 2005. 

3.  At the time of his death, the Veteran and the appellant 
were not legally married for one year.  

4.  Common law marriage is not recognized in Ohio after 
October 10, 1991.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the Veteran's 
surviving spouse for VA purposes.  38 U.S.C.A. § 101(3), (31) 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks recognition as the Veteran's surviving 
spouse for the purpose of the award of VA benefits.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  

Under the circumstances presented in this case, it is not the 
factual evidence that is dispositive of the present appeal, 
but rather the application of the law and regulations to the 
undisputed facts.  In such cases, the United States Court of 
Appeals for Veterans Claims (the Court) has held that VCAA is 
not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [regarding entitlement to recognition as surviving 
spouse for purposes of reinstatement of death pension 
benefits, Court recognizes that neither duty to assist nor 
duty to notify provisions of VCAA are implicated when 
question is limited to interpretation and application of a 
statute].  Similarly, in Manning v. Principi, 16 Vet. App. 
534 (2002), the Court held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.

The Board hastens to add that the appellant has been accorded 
appropriate due process in this matter.  The RO has explained 
to the appellant the bases for denial of her claim, as set 
forth in the denial letter sent to her in April 2006, and has 
afforded her the opportunity to present information and 
evidence in support of her claim.  She exercised the option 
of a personal hearing and was afforded one in September 2009, 
as detailed in the Introduction. 

Relevant law and regulations 

A surviving spouse may qualify for pension, compensation, or 
dependency and indemnity compensation (DIC) if the marriage 
to the veteran occurred before or during his or her service.  
If marriage to the veteran occurred after his or her 
separation from service, death pension, compensation, or DIC 
benefits will also be paid to a surviving spouse (1) who was 
married to the veteran for one year or more, (2) who had a 
child born of the marriage, or born to them before the 
marriage, or (3) in the case of compensation and DIC 
benefits, who was married to the veteran before the 
expiration of 15 years after the termination of the period of 
service in which the injury or disease causing the death of 
the veteran was incurred or aggravated.  See 38 U.S.C.A. §§ 
1102, 1304, 1541 (West 2002); 38 C.F.R. § 3.54 (2009).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a Veteran at the time of the 
veteran's death, and who lived with the Veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in the case not 
involving marriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3).

Under 38 C.F.R. § 3.50(b), a surviving spouse means a person 
of the opposite sex whose marriage to the veteran meets the 
requirements of § 3.1(j) and who was the spouse of the 
veteran at the time of the veteran's death, and (1) lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse; and (2) 
except as provided in § 3.55, has not remarried or has not 
since the death of the veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.

For purposes of establishing proof of a common-law marriage, 
the supporting evidence should include affidavits or 
certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of 
the relationship. This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
husband and wife, and whether they were generally accepted as 
such in the communities in which they lived. 38 C.F.R. § 
3.205(a)(6)-(7), (b)-(c) (2009).

In determining whether a marriage is valid, the law of the 
place where the parties resided will be applied. 38 C.F.R. § 
3.1(j).  

For common law marriages formed in Ohio, the common law 
marriage must have been formed prior to October 10, 1991, and 
must have remained valid as of that date.  OHIO REV. CODE ANN § 
3105.12(B) (West 2009).

Analysis 

As noted in the law and regulations section above, survivor 
benefits will be paid to a surviving spouse (1) who was 
married to the veteran for one year or more, (2) who had a 
child born of the marriage, or born to them before the 
marriage, or (3) in the case of compensation and DIC 
benefits, who was married to the veteran before the 
expiration of 15 years after the termination of the period of 
service in which the injury or disease causing the death of 
the veteran was incurred or aggravated.  

The facts of this case are not in dispute, the appellant and 
the Veteran were legally married in May 2005.  They had been 
married for less than one year when the Veteran died in 
October 2005.  The record does not indicate that the 
appellant and the Veteran had a child.  The Veteran was 
granted service connection in October 2005 for soft-tissue 
sarcoma and lung cancer due to his presumed exposure to 
herbicides while in Vietnam.  The period of service of the 
Veteran's presumptive exposure to herbicides while in Vietnam 
terminated in 1973, more than 15 years before the appellant 
and the Veteran were married.  

During the September 2009 hearing, the appellant stated that 
she had been living with the Veteran since 2003 and was 
unaware that Ohio prohibited common law marriages after 
October 1991.  See the hearing transcript, page 7.  In 
support of her claim the appellant has submitted several lay 
statements indicating that she had been living with the 
Veteran for several years with the intent to marry. 

As noted above, Ohio does not recognize common law marriages 
that were formed on and after October 10, 1991.  In this case 
the record indicates that the Veteran and the appellant met 
in July 2003, twelve years after the common law marriage 
deadline.  See a February 2007 statement from R. L.  
Furthermore, when the deadline for common law marriages 
expired in October 1991, the Veteran was legally married to 
another individual.  See the December 1973 claim; see also an 
August 1993 Judgment entry of divorce.  

With respect to the statements submitted by the appellant, 
notwithstanding that the appellant's relationship with the 
Veteran cannot qualify as a common law marriage, the 
statements she submitted indicate that she was living with 
the Veteran with the intent to get married.  

For these reasons, the Board concludes that the appellant has 
no legal entitlement to recognition as the Veteran's 
surviving spouse for VA purposes.  The Court has held that in 
a case where the law, as opposed to the facts, is dispositive 
of the claim, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Consequently, her appeal must be 
denied as a matter of law.

Additional comment

To some extent, the appellant appears to be raising an 
argument couched in equity; in that she had been living with 
the Veteran for several years with the intent to marry and 
that it is unfair to deny her status as a surviving spouse 
simply because they had been married for less than a year.  
The Board appreciates the appellant's position, however, it 
is bound by the law and is without authority to grant 
benefits on an equitable basis. See 38 U.S.C.A. §§ 503, 7104 
(West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board has decided this case based on its 
application of this law to the pertinent facts.


ORDER

Entitlement to recognition as the Veteran's surviving spouse 
for VA purposes is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


